On Petition for Rehearing.
Montgomery, J.

9.

Appellants insist, in support of their petition for a rehearing, that the court failed to decide whether section 107 of the act of 1905, concerning municipal corporations (Acts 1905, p. 219, §8710 Burns 1908), was repealed by the act of March 8, 1909 (Acts 1909, p. 412). Appellee is a city of the fifth class and the improvement involved in this cause is authorized by section 265 of the act of 1905 (Acts 1905, p. 219, §8959 Burns 1908), rather than by §8710, supra. Appellants are wrong in their contention, since §8710, supra, was not, in terms, repealed, but merely amended by the act of 1909, and the substantive right of making street improvements continued under modified terms and conditions of procedure. Heath v. State (1910), ante, 296; Pittsburgh, etc., R. Co. v. Oglesby (1905), 165 Ind. 542.

10.

It is further urged that §8710, supra, is local and special in character, and therefore unconstitutional and invalid. It is well settled that courts will not grant a rehearing for the purpose of considering questions not presented originally. Zintsmaster v. Aikin (1909), ante, 269.
The petition for a rehearing is overruled.